IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE              FILED
                          AUGUST SESSION, 1998        September 25, 1998

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

SEAN PATRICK GOBLE,              )    C.C.A. NO. 03C01-9711-CR-00503
                                 )
           Appe llant,           )
                                 )    GREENE COUNTY
V.                               )
                                 )
                                 )    HON. JAMES E. BECKNER, JUDGE
STATE OF TE NNE SSE E,           )
                                 )
           Appellee.             )    (POST -CON VICTIO N)



FOR THE APPELLANT:                    FOR THE APPELLEE:

SEAN P. GO BLE , pro se               JOHN KNOX WALKUP
R.M.S.I., U-5 B110                    Attorney General & Reporter
7475 Cockrill Bend Road
Nashville, TN 37209                   ELLEN H. POLLACK
                                      Assistant Attorney General
                                      2nd Floor, Cordell Hull Building
                                      425 Fifth Avenue North
                                      Nashville, TN 37243

                                      C. BERKELEY BELL
                                      District Attorn ey Ge neral
                                      109 South Main Street
                                      Greeneville, TN 37743




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
             The Petitioner/Appellant, Sean Patrick Goble, appeals as of right from

the trial court’s order dismissing his petition for post-conviction relief. The petition

was dism issed with out an e videntiary h earing.



             The record in this case reveals that Petitioner pled guilty to first degree

murder on December 15, 1995 and received a sentence of life impriso nmen t. There

was no direct appeal from this conviction. The petition was filed September 5, 1997.

In his petition, the Appellant alleges that he filed a petition for post-conviction relief

on Septem ber 10, 1 996, bu t was “take n to cour t somewhere else and didn’t know

the court never received it.” The record reflects that he was transferred to another

state to answer to criminal charges on or about September 24, 1996 and did not

realize that the trial court had never received the purporte d September 10, 1996

petition until he returned to the custody of the Department of Correction sometime

in 1997. However, there is nothing in the record to corroborate the allegation in the

petition that a prior, timely petition for post-conviction relief was filed.



             Tennessee Code Annota ted sectio n 40-30 -202 pro vides in pa rt that

when an appeal is not made from a conviction, a petition for post-conviction relief

must be filed “within o ne (1) y ear of th e date on wh ich the judgm ent be cam e final,

or consideration of such petition shall be barred.” C ertain na rrow exce ptions to the

one (1) year limitation period are set forth in Tennessee Code Annotated section 40-

30-202(b).    The p etition fa ils to alle ge facts which would form the basis for

application of one of the statutory exceptions to the one (1) year limitation period.

Therefore, on its face , the petition was filed outside the one (1) year statute of

                                            -2-
limitations. Accordingly, the trial court properly dismissed the petition without an

evidentiary hearing. The judgment of the trial court is affirmed.



                                ____________________________________
                                THOMAS T. W OODALL, Judge


CONCUR:



___________________________________
JOSEPH M. TIPTON, Judge


___________________________________
JOE G. RILEY, Judge




                                         -3-